Citation Nr: 1807157	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  12-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar strain.

2.  Entitlement to an evaluation in excess of 20 percent for left shoulder disability.

3.  Entitlement to an evaluation in excess of 10 percent for right leg/knee disability associated with fracture of right tibia and fibula with fixation of fracture with screws, history of anterior cruciate ligament (ACL) repair, and patellofemoral syndrome (PFS).

4.  Entitlement to service connection for an acquired psychiatric disability claimed as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The record shows that the Veteran withdrew a request for Board hearing in this appeal.  See VA Form 21-4138 (October 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Having carefully reviewed the evidence of record, the Board finds that remand of this appeal is necessary for new VA examinations and, in the case of the psychiatric claim, a medical opinion.  The current medical evidence of record is inadequate to decide the appeal.  38 C.F.R. § 3.125(c).  Specifically, the VA examinations do not include the necessary testing or findings to evaluate the service-connected orthopedic disabilities; and the VA medical opinion on psychiatric disability does not address the Veteran's theory that his mental disorder(s) is/are attributable to his service-connected disabilities (i.e. pain, stress, etc.).

It is noted that the Court of Appeals for Veterans Claims (Court) has clarified the requirements for an adequate joints exam in a recent decision.  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As indicated above, in this case, the reports of VA examination do not reflect the necessary testing or findings.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file to the extent possible.

2.  After the treatment records have been updated, the Veteran should be scheduled for VA examinations of the back, shoulders, and knees to ascertain the severity of his service-connected lumbar strain, left shoulder disability, and right leg/knee disability using the most recent Disability Benefits Questionnaire.  The claims file must be reviewed and the review noted in the reports.  All symptoms should be identified along with their frequency, duration, and severity.

(a)  To the extent possible, each examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the spine, each shoulder, and each knee.  If an examiner is unable to provide the information, he or she should clearly explain why that is so.

(b)  All clinical findings should be reported in detail to include the functional impact.  If the Veteran reports having flare-ups and the examination is not conducted during a flare-up, then the examiner should offer an estimate of additional functional loss based on relevant sources available to the examiner, including the Veteran's statements and other medical records.

(c)  For the right leg/knee, the examiner should indicate whether there is (i) malunion of the tibia and fibular with marked or moderate impairment, (ii) nonunion of the tibia and fibula with loose motion requiring a brace, and/or (iii) genu recurvaum attributable to right leg/knee disability associated with fracture of right tibia and fibula with fixation of fracture with screws, ACL repair, and PFS.

3.  After the treatment records have been updated, the Veteran should be scheduled for a VA psychiatric examination (other than PTSD) to ascertain whether he has an acquired psychiatric disability attributable to service or service-connected disability.  The examiner should obtain a complete medical history concerning the onset and treatment of the mental health problems and diagnoses.  The examiner should answer the following questions:

(a)  Is any acquired psychiatric disorder to include anxiety and depression shown since March 2008 related to service, to include the Veteran's in-service accident wherein he was struck by a car?

(b)  Is any acquired psychiatric disorder to include anxiety and depression shown since March 2008 proximately due to service-connected disability?

(c)  Is any acquired psychiatric disorder to include anxiety and depression shown since March 2008 aggravated by service-connected disability?
"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Please, address the Veteran's theory that his anxiety and depressive symptoms are caused or aggravated by his service-connected disorders.  A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination to ascertain whether he has post traumatic stress disorder (PTSD) attributable to service or service-connected disability.  It is noted that CAPRI records dated April 2016 show an assessment for PTSD.  On examination, the examiner should obtain a complete medical history.  The examiner should answer the following questions:

Does the Veteran meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 at any time during this appeal (i.e. since March 2008) and, if yes, 

(a) Is PTSD attributable to the Veteran's accident in service wherein he was struck by a car, or 
(b) proximately due to service-connected disability, or 

(c) aggravated by service-connected disability?

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

